Title: From Thomas Jefferson to Joseph Stanton, 1 March 1806
From: Jefferson, Thomas
To: Stanton, Joseph,Howland, Benjamin


                        
                        
                            Mar. 1. 1806.
                        
                        Th: Jefferson presents his respects to Messrs. Stanton & Howland, & regrets that it is not
                            consistent with the rule he lays down for his own conduct to communicate to them the papers asked for in their note of the
                            27th. applications to him for office, & information given him as to the character of applicants, he considers as
                            confidential, to be used only for his own government, and never to commit the parties in any thing disagreeable. he
                            suffers these papers to go to no office, but keeps them with the most private of his own in order that those who will
                            assist him with information may be assured they do it with safety. he hopes Messrs. Stanton & Howland will see
                            in this no disinclination to oblige them wherever it can be done with propriety, but merely an adherence to a duty, which
                            he owes to others & that they will accept his salutations & assurances of respect.
                  
                  Mar. 1. 1806.
                    